Citation Nr: 1317058	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to increased ratings for low back disability, currently assigned "staged" ratings of 20 percent prior to April 24, 2012, and 40 percent from that date.

3.  Entitlement to a rating higher than 10 percent for sensory deficit, external cutaneous nerve of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in September 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in April 2009.  In February 2013, a Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.  Additional evidence was received at the hearing, for which a waiver of RO consideration was subsequently submitted.

The issues of an increased rating for right ankle strain and entitlement to special monthly compensation based on a need for regular aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2012).

The Veteran alleges that his current sleep apnea disability was incurred during service.  He testified that his sleep apnea problems began about halfway through his 20 year service.  Notably, on a May 2004 service retirement examination, he complained of an unexplained sleep pattern, difficulty going to sleep, and suffering from a persistent cough during the night.  Following two November 2006 polysomnograms, the diagnoses included moderate obstructive sleep apnea, snoring and hypoxemia, mild periodic limb movement disorder, and improvement with CPAP.  At the February 2013 Board hearing, the Veteran's representative requested that this claim matter be remanded to afford the Veteran a VA examination and nexus opinion.

The Veteran has stated (and is competent to observe) that he has continued to have sleep apnea symptoms since separation from service.  Given the medical evidence of current sleep apnea, and the lay statements and testimony from the Veteran that he has experienced continuous symptoms since service, the "low threshold" standard outlined in McLendon is met.  The question presented (whether based on the entire record the Veteran has current sleep apnea that began in service) is a medical question, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current sleep disabilities.

Regarding the Veteran's low back disability and associated sensory deficit of the external cutaneous nerve of the right thigh, at the February 2013 Board hearing the Veteran testified that these disabilities have worsened since the most recent (April 2012) VA back examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current back and right thigh symptoms.  The February 2013 testimony arguably advances implicit claims that the low back disability and right thigh nerve disability are more severe than shown on the 2012 VA examination.  To fully assist the Veteran, a more current examination is appropriate. 

At the February 2013 hearing, the Veteran reported that he has received ongoing treatment from podiatrist Dr. Agnew for the right thigh cutaneous nerve disability.  He testified that he seeks treatment for the right thigh disability two to three times per month, and for the back disability three to four times per month.  Additional development is necessary to ensure that all pertinent treatment records have been located and associated with the claims file, with the Veteran's assistance.

Finally, a review of the claims file found that the most recent VA treatment records in evidence (including in Virtual VA) are from August 2008, indicating that there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records since August 2008.  

2.  The RO should take appropriate action to request copies of any outstanding private treatment records from all providers identified by the Veteran regarding back and right lower extremity treatment.

3.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

4.  The RO should then arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his sleep apnea.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current sleep disability.

(b) As to each disability entity diagnosed is it at least as likely as not (a 50% or greater probability) that such disability was manifested in the Veteran's active duty service or is otherwise causally related to such service?  
(c) 
The examiner must explain the rationale for all opinions.  

5.  The RO should also arrange for an appropriate examination of the Veteran to ascertain the current severity of his low back disability and right thigh nerve disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of all potential VA rating criteria for back disabilities and lower extremity sensory disabilities, including any additional neurological impairment.

6.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



